Citation Nr: 1607817	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-19 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected residuals of a right femur stress fracture (referred to hereinafter as "right femur disability").

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected right femur disability or the service-connected generalized anxiety disorder (GAD)/major depression.

3.  Entitlement to service connection for headaches, to include as secondary to a service-connected right femur disability or the service-connected GAD/major depression.

4.  Entitlement to an effective date earlier than June 22, 2007, for the grant of a 50 percent rating for service-connected GAD/major depression.

5.  Entitlement to an effective date earlier than June 21, 2012, for the grant of service connection for right knee meniscus tear (referred to hereinafter as "right knee disability").
6.  Entitlement to an initial rating in excess of 10 percent for a service-connected right knee disability.

7.  Entitlement to a rating in excess of 10 percent for a service-connected right femur disability.

8.  Entitlement to a rating in excess of 50 percent for service-connected GAD/major depression.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities through May 2009.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from September 2003 to July 2004.  This matter comes before the Board of Veterans' Appeals (Board) from rating decisions in which the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma denied service connection for a back disability, hypertension, and headaches; denied ratings in excess of 10 percent for a right femur disability and in excess of 30 percent for GAD/depression; and denied a TDIU.  The Veteran appealed each of these denials.  

In June 2011, the Board remanded this matter for additional development.  In April 2012, the Board denied service connection for a back disability, for hypertension, and for headaches.  A rating in excess of 10 percent for a right femur disability and a TDIU also was denied.  A rating of 50 percent, but no higher, was granted for GAD/depression.  The RO implemented this grant in a May 2012 rating decision, which assigned an effective date of June 22, 2007, to the rating.  The Veteran appealed this effective date.  

The Veteran also appealed each of the aforementioned determinations in the Board's decision, but not others that were made, to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Partial Remand (Joint Motion) submitted to the Court in December 2012 was granted in an Order dated later that month.  The Board's decision thus was vacated as to the aforementioned determinations, and the impacted issues were remanded back to the Board.  Each was remanded by the Board for additional development in December 2013.  The TDIU issue was limited in timeframe then.

In an April 2013 rating decision, the RO granted service connection and assigned an initial noncompensable (0%) rating for a right knee disability effective June 21, 2012.  The Veteran appealed the initial rating.  An October 2013 rating decision by the RO in Oakland, California, assigned an initial 10 percent rating effective June 21, 2012.  Because an even higher initial rating is possible, however, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

Further review of the claims file reveals that the Board can proceed with a decision regarding service connection for hypertension, the initial rating for a right knee disability, the rating for a right femur disability, and the rating as well as an earlier effective date for GAD/major depression.  All other issues require a REMAND.  [The issue of entitlement to an earlier effective date for the grant of service connection for a right knee disability is addressed herein for a limited purpose.  Though not on appeal, a REMAND of this issue nevertheless is warranted.]  

While the April 2015 supplemental statement of the case (SSOC) addressed the period from July 7, 2004, to June 21, 2007, for GAD/major depression, during which time it was rated at 30 percent, the entirety of this period is not on appeal as discussed herein.  Also, service connection for cervical strain was erroneously noted as being on appeal in a July 2015 letter from the Board to the representative.  There is no claim for it or rating decision addressing it.  

FINDINGS OF FACT

1.  The Veteran has hypertension which has been aggravated by his service-connected GAD/major depression.

2.  No communication or action prior to June 22, 2007, constitutes an informal claim for a higher rating for the Veteran's service-connected GAD/major depression, and prior VA treatment records neither qualify as an informal claim nor show a factually ascertainable increase in disability.

3.  The Veteran's service-connected right knee disability manifests pain and locking but does not manifest joint effusion, limitation of flexion or extension, or recurrent subluxation or lateral instability.

4.  The Veteran's service-connected right femur disability manifested significant though noncompensable limitation of motion, guarding of movement, tenderness, and some abnormal gait and posture but no incapacitation during the period through June 28, 2011.  In the period beginning June 29, 2011, it has manifested normal to only minimally limited motion but no tenderness, normal gait and posture, and only minimal loss of function.

5.  The Veteran's service-connected GAD/major depression manifested symptoms that did not result in occupational and social impairment with deficiencies in most areas for the period through January 31, 2014, but they have resulted in such impairment for the period beginning February 1, 2014.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.310 (2015).  
2.  The criteria for an effective date earlier than June 22, 2007, for the grant of a 50 percent rating for service-connected GAD/major depression are not met.  38 U.S.C.A. § 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157 (2014); 38 C.F.R. § 3.1, 3.102, 3.151, 3.159, 3.400 (2015).

3.  The criteria for an initial rating of 20 percent, but no higher, for a service-connected right knee disability have been met by changing the Diagnostic Code utilized.  38 U.S.C.A. § 110, 1155, 1159, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 3.951, 3.957, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (2015).  

4.  The criteria for a rating of 20 percent, but no higher, for a service-connected right femur disability have been met for the period through June 28, 2011, but the criteria for a rating in excess of 10 percent have not been met for the period beginning June 29, 2011.  38 U.S.C.A. § 110, 1155, 1159, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 3.951, 3.957, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5251, 5252, 5253, 5255 (2015).  

5.  The criteria for a rating in excess of 50 percent for service-connected GAD/major depression have not been met for the period through January 31, 2014, but the criteria for a rating of 70 percent, but no higher, have been met for the period beginning February 1, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Before addressing the merits, it is notable that VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  General rather than specific notice of substantiation with respect to higher ratings is sufficient.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Finally, notice of how ratings and effective dates are assigned must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged any notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  September 2007, October 2007, and September 2012 letters notified him of the criteria for establishing service connection and a higher rating, the evidence required in these regards, his and VA's respective duties for obtaining evidence, and how ratings and effective dates are assigned.  Initial adjudication followed via the June 2008 and April 2013 rating decisions.  Since service connection for a right knee disability was granted, no further notice for it was required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A July 2008 letter set forth the specific criteria for establishing a higher rating for a right femur disability and GAD/major depression, something that is no longer required.  December 2013 and June 2015 letters finally reiterated how ratings and effective dates are assigned.  

In addition to the duty to notify, VA has a duty to assist claimants.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A medical examination and/or obtain a medical opinion also must be provided when doing so is necessary in order to render a decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service treatment records have been obtained by VA.  So have VA treatment records, some pursuant to the Board's June 2011 and December 2013 remands.  There are no private treatment records because none have been identified by the Veteran or his representative.  In August 2007, June 2011, July 2011, January 2013, June 2014, and August 2014, he underwent VA medical examinations.  Those in 2011 and 2014 were as directed in the Board's remands.  To the extent the claims file was not reviewed, the examiner otherwise was aware of the Veteran's history by interviewing him.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Each also performed a relevant assessment.  This decision is fully informed because of these actions.  The examinations thus are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As discussed below, the Veteran and his representative dispute the adequacy of only one.

Significantly, neither the Veteran nor his representative has identified any necessary assistance development that as of yet has not been completed.  No such uncompleted necessary assistance development otherwise is apparent.  VA's duties to notify and to assist, in sum, have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There further has been at least substantial compliance with the Board's remand, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication therefore may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  The Merits

Several rules govern the Board in making determinations on the merits.  Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Any reasonable doubt, doubt that exists because of an approximate balance of positive and negative evidence, regarding any point must be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Veteran is a lay person because there is no indication he has a medical background.  His reports about his symptoms and their effects are competent because they are personally experienced by him.  Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of competent lay reports is assessed by factors such as interest, bias, inconsistency, implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran is interested since a higher initial rating/rating equates to potential monetary gain.  However, there is no indication of inconsistency, implausibility, or malingering on his part.  His lay reports therefore are credible as well as competent.

A.  Service Connection--Hypertension

Service connection means that the facts, shown by the evidence, establish that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish direct service connection, there must be a current disability, the incurrence or aggravation of an injury or disease during service, and a nexus between the current disability and the injury or disease incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Direct service connection also may be established for any disease diagnosed after separation from service if it was incurred despite not being diagnosed during service.  38 C.F.R. § 3.303(d).

For chronic diseases, service connection may be established if there was manifestation during and after service absent an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic or chronicity was questionable during service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection exists for chronic diseases when a Veteran served for 90 days or more during a period of war or after December 31, 1946, and the disease manifested, whether or not it was diagnosed, to a compensable degree within the first year after service.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection means that a nonservice-connected disability was incurred because of or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Aggravation means a permanent worsening beyond natural progression.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The baseline level of the nonservice-connected disability pre-aggravation thus must be compared to the current level post-aggravation.  38 C.F.R. § 3.310(b).  Compensation may be paid only for the amount attributable to aggravation.  Id.; Allen, 7 Vet. App. at 439.

To be current, a disability must be present near or at the time a claim is filed or at any time during the pendency of the claim.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed the instant claim in 2007.  VA treatment records dated at least as early as 2007 contain a diagnosis of hypertension.  Hypertension additionally was diagnosed upon VA medical examinations in June 2011 and August 2014.  The Veteran argues that it is related to his service.  In the alternative, he argues that it either was caused by or has been aggravated by his service-connected right femur disability or his service-connected GAD/major depression.  He specifically argues that his weight gain, both as a result of an inability to exercise attributable to the right femur injury and of overeating attributable to the GAD/major depression, led to his hypertension.

Each of the aforementioned VA medical examinations was complete with an opinion regarding the Veteran's alternative theory of entitlement.  The opinion at both was that it is less likely than not that his hypertension is related to his service-connected right femur disability.  For rationale, it was noted at both that there is no association between hypertension and a right femur disability.  No opinion was rendered with respect to such an association between the Veteran's hypertension and his service-connected GAD/major depression at the June 2011 examination.  The opinion at the August 2014 examination was that it is at least as likely as not that his hypertension has been aggravated by his GAD/major depression.  (Service actually is noted, but it is clear GAD/major depression instead should have been noted given the question the opinion is in response to and the rationale for it.)  For rationale, it was noted that anxiety is a known factor contributing to hypertension.

Factors for assessing a medical opinion include the professional's qualifications and review of the evidence, the scope of the assessment, the accuracy of any factual premises relied upon, the degree of certainty in the opinion, and the rationale offered for it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993).  The August 2014 VA medical examination was performed by a physician.  It included a review of the evidence and a thorough assessment.  There is no indication of reliance on any inaccurate factual premise.  No speculative language was used in rendering the opinion.  Further, there is no indication of anything else suggestive of a lack of certainty in it.  

With respect to the rationale provided, it can only be described as quite terse.  A more thorough rationale indeed would have been of great assistance in making this determination.  Even a terse explanation can be sufficient, however.  There is no indication based on the other evidence that, contrary to the opinion, anxiety is not a known factor contributing to the Veteran's hypertension.  The discussion below indeed reveals he has significant anxiety.  The June 2011 VA medical examination opinion did go farther than the aforementioned in linking the Veteran's hypertension to his family history of hypertension, obesity, and tobacco smoking.  However, no rationale for this link was supplied.  There additionally was no consideration of how the obesity might be due to overeating attributable to GAD/major depression as argued.  This portion of the June 2011 examination opinion, in sum, simply cannot be afforded much probative weight.  

It follows from the aforementioned that the August 2014 VA medical examination opinion has not been outweighed.  The basis for the rationale supporting it was not provided.  An article in a medical journal or the like is not a strong possibility, given the Board's request in its December 2013 remand concerning the examination that such at least be cited.  As such, the physician's medical background is the strongest possibility.  The Board, lacking such a background, is prohibited from rendering its own medical opinion.  Stefl, 21 Vet. App. at 120; Colvin v. Derwinski, 1 Vet. App. 171 (1991).  This includes an opinion contrary to the physician's.  Reasonable doubt regarding whether service connection for the Veteran's hypertension should be granted as secondary to his service-connected GAD/major depression, in sum, is resolved in his favor.  Service connection for hypertension accordingly is granted.  Discussion of theories of entitlement other than the aforementioned thus is not necessary.  Neither is discussion of the Joint Motion, as it found deficient the Board's now reversed previous denial of service connection.

B.  Earlier Effective Date

The effective date of an award of increased disability compensation benefits is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  However, the effective date is the earliest date it is factually ascertainable based on all evidence of record that there has been an increase in disability if the claim is received within one year.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  A claim is a written communication requesting a determination of, or evidencing a belief in, entitlement to benefits.  38 C.F.R. § 3.1(p).  A formal claim is a claim seeking specific benefits on the designated VA form for doing so.  38 C.F.R. § 3.151(a).  Through March 24, 2015, an informal claim was a communication or action conveying an intent to seek specific benefits.  38 C.F.R. § 3.155(a).  

Upon receipt, a formal claim form was forwarded for completion.  Id.  Receipt of this form within one year from the date it was forwarded preserved the date of the informal claim as the date of receipt of the claim.  Id.  Sometimes "reports of examination or hospitalization" qualified as an informal claim.  38 C.F.R. § 3.157(a).  The date of such reports from VA or the date or receipt of such reports from another source was accepted as the date of receipt of an informal claim if they related to a previously service-connected disability.  38 C.F.R. § 3.157(b)(1, 2).  As such, they should indicate that the disability has worsened since it last was evaluation and describe the results of a new particular evaluation.  Massie v. Shinseki, 25 Vet. App. 123 (2011).  

The Veteran's TDIU claim was received by VA on June 22, 2007.  On September 4, 2007, VA received a multiple issue claim from him.  One of these issues was service connection for depression.  Since the Veteran was already service-connected for GAD/major depression, the issue was construed as one of a higher rating.  All indications are that the Veteran's TDIU claim was merged with his multiple issue claim.  Doing so is favorable to him because the date of receipt of the merged claim is June 22, 2007, instead of September 4, 2007.  June 22, 2007, indeed is the effective date assigned for the grant of a 50 percent rating for his service-connected GAD/major depression in the May 2012 rating decision.  In other words, the effective date currently assigned is the date of receipt of the claim.  There is no indication of an earlier formal claim or of any communication or action that can be construed as an informal claim with an intent to seek a higher rating.  

Indeed, neither the Veteran nor his representative has argued such.  The representative instead identifies VA treatment records concerning the Veteran's service-connected GAD/major depression dated on April 5 (April 6 actually is noted and there are records on this date, but it is clear from the argument which discusses the April 5 record this was a typo), July 26, and July 31 of 2006 as well as on February 26 and July 17 of 2007.  The Board identifies no additional relevant VA treatment records.  There are some which are relevant dated earlier than the aforementioned, but they were considered in an unappealed March 2006 rating decision which continued the Veteran's previously established 30 percent rating.  Finally, there are no relevant private treatment records.  July 17, 2007, is after the effective date currently assigned based on the date of receipt of the claim.  The VA treatment record from this date cannot form the basis of an earlier effective date.  

None of the VA treatment records on the other aforementioned dates can be accepted as the date of receipt of an informal claim.  There is no statement in any that the Veteran's service-connected GAD/major depression had worsened since it last was assessed.  There further is no description of the results of a new particular evaluation in any.  Indeed, only the results from truncated assessments performed in the context of treating the Veteran were set forth in the records.  To conclude that a treatment record documenting nothing more than treatment, as is the case here, constitute an informal claim would produce an absurd result.  Massie, 25 Vet. App. 123.  VA would shoulder the tremendous burden of treating every treatment record as an informed claim for a higher rating.  Id.  

With respect to the earliest date it is factually ascertainable that there has been an increase in disability, the April 5, 2006, VA treatment record is dated more than one year prior to the date of receipt of the Veteran's claim.  It thus cannot form the basis of an earlier effective date, though the VA treatment records from July 2006 and February 2007 can do so.  These records are similar to one another.  They reflect that the Veteran complained of being anxious, tired, unmotivated, and unable to concentrate.  He reported failing out of school in the spring, being worried about his daughter since his ex-wife was awarded custody of her but was dating a questionable individual, and feeling nervous and anxious in groups and during job interviews.  Sleep and mood disturbances as well as mild depression were found.  The Veteran denied suicidal ideation.  One Global Assessment of Functioning (GAF) score of 65 was assigned in February 2007.

The Board's April 2012 decision, which was the basis of the May 2012 rating decision that assigned the current effective date of June 22, 2007, increased the rating for the Veteran's service-connected GAD/major depression from 30 percent to 50 percent by resolving the reasonable doubt in this regard in his favor.  He was found to manifest disturbances in mood and behavior, irritability, social anxiety, nervousness, sleep disturbances, ongoing significant depression, social isolation, and "perhaps most significantly" mild suicidal thoughts/ideas.  Ongoing marital problems resulting in divorce and corresponding family problems also were noted, as was a GAF score of 51.  The Board now notes that VA treatment records as early as January 2006 reference the divorce and that other GAF scores ranging from 62 to 64 appear in VA treatment records dated from August 2008 to August 2009.  

Comparing the July 2006 and February 2007 VA treatment records with the Board's analysis of the period beginning June 22, 2007, the differences outweigh the similarities.  Disturbances in mood, social anxiety, nervousness, and sleep disturbances were present in the records and this period.  All indications are that the marital and family problems existed prior to both.  However, there is no indication of disturbances of behavior, irritability, or social isolation in the records as there was during the aforementioned period.  The Veteran's depression was characterized as mild in the records but significant during this period.  He did not experience even mild suicidal thoughts/ideas per the records as he did during this period.  GAF scores were about the same in the records and the earlier part of the aforementioned period only.  The GAF score during the latter part of this period was markedly worse.  Extension of the reasonable doubt applied in the Board's previous decision with respect to the Veteran's rating to the records, in sum, is not merited.

The criteria for a 50 percent rating for the Veteran's service-connected GAD/major depression, set forth below, further are not met in the July 2006 and February 2007 VA treatment records.  The Veteran had disturbances of motivation and mood.  His affect, though it was not found to be normal, never was flattened.  His speech was not found to be circumstantial, circumlocutory, or stereotyped.  His judgment was intact, not impaired.  Panic attacks, difficulty understanding complex commands, impaired memory, impaired abstract thinking, and difficulty in establishing and maintaining effective work and social relationships were not mentioned.  Since the records do not show occupational and social impairment with reduced reliability and productivity, they do not show a factually ascertainable increase in disability.  An effective date earlier than the June 22, 2007, date of receipt of the claim thus is denied.  This determination is based on the preponderance of the evidence.  So, there is no benefit of the doubt to afford the Veteran.

C.  Higher Initial Rating/Ratings

1.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by symptoms, with the rating criteria for the disability. Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). For an equitable and just rating, the disability's history must be taken into account along with all the other relevant evidence. 38 C.F.R. §§ 4.1, 4.6. Examinations must be interpreted and reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.  

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  The period on appeal for a higher rating, as opposed to an initial higher rating, begins one year prior to the claim because that is the earliest effective date allowable for a grant.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The claim with regard to the service-connected right knee disability is one of an initial higher rating.  Thus, the period on appeal goes back only to June 2012 when he filed a claim of service connection for it.  The date of receipt of his higher rating claim for his service-connected GAD/major depression is June 22, 2007, as discussed above.  This date also is the date of receipt of his higher rating claim for his service-connected right femur disability for the same reason as above.  Indeed, the multiple issue claim VA received on September 4, 2007, referenced his right hip.  The period on appeal for his right femur disability and GAD/major depression according goes back to June 22, 2006.  It follows that the April 2015 SSOC was erroneous in addressing his GAD/major depression as far back as July 7, 2004.

a.  Right Knee Disability

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakened movement [38 C.F.R. §§ 4.40, 4.45, 4.59] and may be due to excess fatigability or incoordination [38 C.F.R. § 4.45].  An increased rating for functional loss, to include during flare ups, due to those factors may be assigned under Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  The Veteran's service-connected right knee disability has been rated pursuant to Diagnostic Code 5260 thereunder.  All potentially applicable Diagnostic Codes will be considered, however.  A disability that has its own Diagnostic Code may not be rated under another Diagnostic Code.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  Otherwise, a change in Diagnostic Code is permissible as long as it is explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Yet caution is required because service connection that has been in effect for 10 or more years generally cannot be severed absent fraud.  38 U.S.C.A. § 1159; 38 C.F.R. § 3.957; Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011).  Further, a rating that has been in effect for 20 or more years cannot be reduced in the absence of fraud.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b); Murray v. Shinseki, 24 Vet. App. 420 (2011).  

Diagnostic Code 5010 is for arthritis due to trauma.  It calls for establishment by X-rays findings and rating as degenerative arthritis (hypertrophic or osteoarthritis), which is the subject of Diagnostic Code 5003.  This Diagnostic Code also calls for establishment by X-ray findings.  Rating is to be made on the basis of limitation of motion under the appropriate Diagnostic Code(s) for the specific joint(s) involved.  If this results in a noncompensable rating, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  Such limitation must be objective confirmation by findings such as swelling, spasm, or painful motion.  Absent any limited motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.

Diagnostic Code 5260 addresses limitation of flexion of the leg.  Under it, flexion limited to 60 degrees warrants a noncompensable rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  A 20 percent rating is assigned for flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  Diagnostic Code 5261 concerns limitation of extension of the leg.  Extension limited to 5 degrees merits a noncompensable rating.  A 10 percent rating is assigned for extension limited to 10 degrees, and a 20 percent rating for extension limited to 15 degrees.  Extension limited to 20 degrees calls for a 30 percent rating.  A 40 percent rating requires extension limited to 30 degrees.  The maximum 50 percent rating is reserved for extension limited to 45 degrees.  Normally, flexion is to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5256 pertains to ankylosis of the knee.  A 30 percent rating is warranted for a favorable angle in full extension or in slight flexion between 0 and 10 degrees.  In flexion between 10 and 20 degrees warrants a rating of 40 percent, while in flexion between 20 and 45 degrees warrants a 50 percent rating.  The maximum 60 percent rating is reserved for an extremely unfavorable angle in flexion at 45 degrees or more.  Diagnostic Code 5257 addresses other knee impairment due to recurrent subluxation or lateral instability.  It provides for a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and a maximum 30 percent rating for severe impairment.  

A 20 percent rating is assigned under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of semilunar cartilage.  Diagnostic Code 5262 is for impairment of the tibia and fibula.  A 10 percent rating requires malunion with slight knee or ankle disability.  Malunion with moderate knee or ankle disability merits a 20 percent rating, and malunion with marked knee or ankle disability is assigned a 30 percent rating.  The maximum rating of 40 percent is reserved for nonunion of the tibia and fibula with loose motion requiring a brace.  Lastly, Diagnostic Code 5263 establishes a 10 percent rating for genu recurvatum.

Pyramiding, rating the same symptom of a disability under different Diagnostic Codes, is prohibited.  38 C.F.R. § 4.14.  Yet ratings under different Diagnostic Codes are warranted for separate and distinct symptoms.  Symptoms cannot overlap, in other words.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Separate ratings are assigned, for example, where there is limitation of flexion and of extension.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59,990 (2004).  Separate ratings also are assigned for arthritis and for instability.  VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); Esteban, 6 Vet. App. at 259; Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).

Based on the evidence, the Board finds that several Diagnostic Codes are inapplicable to the service-connected right knee disability, including Diagnostic Codes 5003, 5010, 5256, 5259, 5262, and 5263.  There is no indication of right knee arthritis, ankylosis, removed right semilunar cartilage, impairment of the right tibia and fibula, or right genu recurvatum.  Nothing reported by the Veteran suggests the existence of any of these conditions.  A September 2007 VA treatment record reflects that a bone scan was suggestive of arthritis in the lower extremity joints.  Yet 2011 VA treatment records reflect that X-rays and magnetic resonance imaging (MRI) of the right knee did not show arthritis.  Otherwise, VA treatment records are silent as to aforementioned conditions.  Detection, and mention of, them would be expected if they existed.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The purpose of the records indeed is to assess the current state of his right knee.

Findings from the January 2013 VA medical examination confirm the absence of the aforementioned conditions.  X-rays of the Veteran's right knee were negative.  This includes for arthritis.  It was found that he had no tibia and/or fibula impairment of any kind and no genu recurvatum.  He also was not found to have undergone any meniscal surgery.  This finding was confirmed in an April 2013 addendum.  The meniscus is semilunar cartilage.  Dorland's Illustrated Medical Dictionary 1151 (31st ed. 2007).  There was no semilunar cartilage removal, in other words.  Finally, it was found that the Veteran did not manifest right knee ankylosis because range of motion testing was completed.  Ankylosis is immobility, consolidation, or fixation of a joint.  Dorland's at 94; Dinsay v. Brown, 9 Vet. App. 79 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The aforementioned testing would be impossible if ankylosis were present, in other words.
Next, the Board finds that an initial rating in excess of 10 percent is not warranted for the service-connected right knee disability based on limitation of flexion or extension.  No separate compensable initial rating is warranted on this basis either.  The Veteran reported through his representative in May 2013 a restricted range of motion as well as pain with respect to his right knee.  VA treatment records include findings of right knee pain for which injections have been given, and an August 2011 VA treatment record includes a finding of tenderness.  Right knee range of motion was measured as full in a September 2011 VA treatment record.  At the January 2013 VA medical examination, he reported flare-ups of burning and stinging in his right knee which make motion difficult.  His range of motion initially and upon repetition was from zero degrees extension to 140 degrees flexion with no objective signs of pain.  It was noted that there was no additional limitation in range of motion after repetitive use and no functional loss or impairment.

The Veteran's flexion and extension, in sum, have been normal on both occasions in which it was measured.  This includes initially and, at least on the one occasion it was measured, upon repetition.  A noncompensable rating therefore is warranted under Diagnostic Code 5260 and Diagnostic Code 5261.  Pain was not objectively found during range of motion.  To the extent the Veteran nevertheless subjectively experiences pain during this range, noncompensable ratings still are warranted under Diagnostic Codes 5260 and 5261.  Painful motion indeed does not by itself constitute limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The pain must prevent some portion of the normal range of motion in order for there to be limited motion.  Id.  Any pain experienced by the Veteran is not significant enough to limit his flexion to 45 degrees or less or his extension to 10 degrees or more, the criteria for even the lowest compensable rating of 10 percent.

Since pain must prevent some portion of the normal range of motion in order for there to be limited motion, so must other factors.  The Veteran reported through his representative in May 2013 right knee popping.  A May 2011 VA treatment record did not find popping but did find grinding.  Any popping and the grinding experienced by the Veteran, like pain, is not significant enough to limit his flexion to 45 degrees or less or his extension to 10 degrees or more.  Finally, the Veteran reported weakness associated with popping.  The January 2013 VA medical examination finding of no functional loss or impairment encompasses that due to excess fatigability, incoordination, as well as weakened movement.  The Veteran's report, though competent and credible, is outweighed by this finding.  He does not possess the medical background necessary to determine the degree of impairment present whereas the physician who conducted the examination does.  

There is no indication that either the range of motion measurements in the September 2011 VA treatment record or from the January 2013 VA medical examination were taken during a flare-up.  To find that the Veteran's flexion or extension is limited to the degree required for even a 10 percent rating thus would be impermissible pure speculation.  38 C.F.R. § 3.102.  Of note is that his flare-ups, which he essentially describes in terms of pain, would have to limit his flexion and/or extension to a large extent since his usual range of motion is full.  This seems unlikely since there was no such additional limitation in terms of flexion or extension upon repetition at the examination.  Nevertheless, the October 2013 rating decision assigned him a 10 percent rating under Diagnostic Code 5260 (seemingly arbitrarily selected over Diagnostic Code 5261) because of his pain-including pain on initial range of motion, repeated range of motion, and during flare-ups.  

Indeed, a joint that is actually painful is entitled to at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59.  VA has a well-established duty to maximize a claimant's benefits, however.  Buie v. Shinseki, 24 Vet. App. 242 (2011); AB v. Brown, 6 Vet. App. 35 (1993).  The Board next finds that an initial rating in excess of 10 percent is warranted for the Veteran's right knee disability to account for his pain as manifested and other factors under Diagnostic Code 5258.  A change in Diagnostic Code is warranted, in other words.  Discussed above is that the Veteran does not have any limitation of flexion (or extension).  Use of Diagnostic Code 5260 (or 5261) therefore is not to his benefit.  His X-rays, both those in the 2011 VA treatment records and taken at the January 2013 VA medical examination, did not show any dislocation of the right meniscus.  Yet a May 2011 VA treatment record reflects that MRI of his right knee showed a meniscal tear.  

That this right knee meniscus tear is the disability for which the Veteran actually is service-connected is reiterated.  Diagnostic Code 5258, in sum, best describes the Veteran's service-connected disability.  Service connection and the initial 10 percent rating for it have been in effect since June 21, 2012.  This effective date is disputed, but not for a period extending back even 10 years let alone 20 years from the present.  It follows that the aforementioned Diagnostic Code change is permissible.  Accompanying the Veteran's pain as previously discussed, there is no indication of effusion into the joint.  The X-rays taken at the January 2013 VA medical examination indeed showed no joint abnormality.  The April 2013 addendum indicated that the Veteran did not experience locking.  However, he reported locking and catching as well as popping in 2011 VA treatment records.  He reported through his representative in May 2013 that he sometimes stumbles.

While the Veteran's reports are competent and credible, there is reason to question the accuracy of the April 2013 addendum to the January 2013 VA medical examination.  It was generated because the examination indicated that he had no meniscal condition notwithstanding the diagnosis of a right knee meniscal tear.  This discrepancy was corrected approximately three months after the examination, in other words.  How it was determined at that time that the Veteran did not have any locking is unclear.  It is quite possible he was not interviewed well in this regard in light of the aforementioned.  His reports, in sum, outweigh the addendum finding.  The Veteran accordingly has some episodes of locking, though there is no indication they are frequent, and pain but no effusion into the joint.  Reasonable doubt nevertheless is resolved in his favor by assigning a 20 percent initial rating under Diagnostic Code 5258.  Indeed, it is not expected that every case will show all the criteria for a given rating especially when they are robust.  38 C.F.R. § 4.21.  

The Board lastly finds that a separate initial rating is not warranted for the Veteran's service-connected right knee disability under Diagnostic Code 5257.  Subluxation is an incomplete or partial dislocation.  Rykhus v. Brown, 6 Vet. App. 354 (1994).  The Veteran has not reported subluxation or dislocation.  Recurrent patellar subluxation and dislocation specifically was not found at the January 2013 VA medical examination.  With respect to lateral instability, the Veteran reported through his representative in May 2013 right knee instability.  Yet VA treatment records dated in May and September 2011 as well as the examination reveal that there was no right knee ligament instability.  The Veteran's reports, though competent and credible, are outweighed by these findings.  He does not possess the medical background necessary to determine the degree of impairment present whereas the physician who conducted the examination does.  

In conclusion, the 10 percent initial rating assigned under Diagnostic Code 5260 for the Veteran's service-connected right knee disability is changed to a 20 percent initial rating assigned under Diagnostic Code 5258.  A higher initial rating is not allowable under Diagnostic Code 5258.  No separate initial rating is warranted.  This latter finding was made based on the preponderance of the evidence.  There is no reasonable doubt to resolve in the Veteran's favor, in other words.  Consideration has been given by the Board to the assignment of a staged initial rating in making each of the aforementioned findings.  No staged initial rating is warranted because each finding applies to the entire period on appeal.  The Veteran's service-connected right knee disability has been of relatively consistent severity, in other words.

b.  Right Femur Disability

Once again, a musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  38 C.F.R. §§ 4.40, 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  The Veteran's service-connected right femur disability has been rated pursuant to Diagnostic Code 5255 thereunder.  All potentially applicable Diagnostic Codes will be considered, however.  A disability that has its own Diagnostic Code may not be rated under another Diagnostic Code.  Copeland, 27 Vet. App. at 333.  Otherwise, a change in Diagnostic Code is permissible as long as it is explained.  Pernorio, 2 Vet. App. at 625.  Yet caution is required because service connection that has been in effect for 10 or more years generally cannot be severed absent fraud.  38 U.S.C.A. § 1159; 38 C.F.R. § 3.957; Read, 651 F. 3d at 1296.  Further, a rating that has been in effect for 20 or more years cannot be reduced in the absence of fraud.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b); Murray, 24 Vet. App. at 420.  

Diagnostic Code 5010 is for arthritis due to trauma.  It calls for establishment by X-rays findings and rating as degenerative arthritis (hypertrophic or osteoarthritis), which is the subject of Diagnostic Code 5003.  This Diagnostic Code also calls for establishment by X-ray findings.  Rating is to be made on the basis of limitation of motion under the appropriate Diagnostic Code(s) for the specific joint(s) involved.  If this results in a noncompensable rating, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  Such limitation must be objective confirmation by findings such as swelling, spasm, or painful motion.  Absent any limited motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.

Diagnostic Code 5251 is for limitation of extension of the thigh.  It provides a 10 percent rating for extension limited to five degrees.  Diagnostic Code 5252 is for limitation of flexion of the thigh.  10, 20, 30, and 40 percent ratings are assigned respectively for flexion limited to 45 degree, to 30 degrees, to 20 degrees, and to 10 degrees.  Diagnostic Code 5253 concerns impairment of the thigh.  Limitation of rotation with the inability to toe-out more than 15 degrees on the affected leg receives a 10 percent rating thereunder.  A 10 percent rating also is assigned thereunder for limitation of adduction with the inability to cross legs.  The maximum rating of 20 percent is reserved for limitation of abduction with motion lost beyond 10 degrees.  

Normally, flexion is to 125 degrees and extension to zero degrees.  38 C.F.R. § 4.71, Plate II.  Abduction normally is from zero degrees to 45 degrees.  Id.  Diagnostic Code 5250 addresses ankylosis of the hip.  When it is favorable, meaning in flexion at an angle between 20 and 40 degrees and there is slight adduction or abduction, a 60 percent rating is assigned.  When it is intermediate, a 70 percent rating is merited.  The highest rating of 90 percent is warranted when it is unfavorable or extremely unfavorable such that the foot does not reach the ground and crutches are necessitated.  Diagnostic Code establishes an 80 percent rating for flail joint of the hip.  

Diagnostic Code 5255 is for impairment of the femur.  Malunion with slight knee or hip disability calls for a 10 percent rating.  Malunion with moderate knee or hip disability calls for a 20 percent rating, while a 30 percent rating is reserved for malunion with marked knee or hip disability.  Slight is generally defined as "small in kind or amount."  Merriam-Webster 's Collegiate Dictionary, 1173 (11th ed. 2003).  Moderate is generally defined as "tending toward the mean or average amount."  Id. at 798.  Marked is generally defined as "having a distinctive or emphasized character."  Id. at 760.  Fracture of the surgical neck with false joint merits a 60 percent rating.  Fracture of the shaft or anatomical neck with nonunion, without loose motion, and when weightbearing is preserved with the aid of a brace also merits a 60 percent rating.  The highest rating of 80 percent requires this fracture with nonunion and loose motion (spiral or oblique fracture).  

The Board finds, in light of the evidence, that several Diagnostic Codes are inapplicable to the Veteran's service-connected right femur disability.  They include Diagnostic Codes 5003, 5010, 5250 and 5254.  There is no indication of right hip arthritis, right hip ankylosis, or right hip flail joint.  Nothing reported by the Veteran suggests the existence of any of these conditions.  September 2007 VA treatment records reflect that a bone scan was suggestive of arthritis in the lower extremity joints.  However, they also reflect that there was uncertainty regarding the presence of arthritis specifically in the hips.  X-rays of the right hip and femur taken as part of August 2007, June 2011, and August 2014 VA medical examinations did not show arthritis.  It further was found at the June 2011 examination that there was no arthritis.  The suggestion of arthritis was proved inaccurate, in other words.

VA treatment records and the August 2007 and June 2011 VA medical examinations are silent with respect to right hip flail joint.  Detection, and mention of, this condition would be expected if they existed.  Buczynski, 24 Vet. App. at 221.  The purpose of the records and especially the examinations is to assess the current state of the Veteran's right hip.  It was found at the August 2014 examination that there was no flail joint of this hip.  Finally, it was found at this examination and the June 2011 examination that there was no ankylosis of this hip.  The Veteran completed range of motion testing at this examination as well as at the two previous examinations.  Ankylosis is immobility, consolidation, or fixation of a joint.  Dorland's at 94; Dinsay, 9 Vet. App. at 79; Lewis, 3 Vet. App. at 259.  The aforementioned testing would be impossible if ankylosis were present.

Next, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected right femur disability based on limitation of flexion, limitation of extension, or thigh impairment.  No separate compensable rating is warranted on these bases either.  VA treatment records and the aforementioned VA medical examinations document that the Veteran consistently has reported right hip pain.  Per a July 2007 VA treatment record, he was given a cane due to limping.  He reported popping, weakness, stiffness, lack of endurance, fatigability, and being unable to move or cross his legs well in addition to pain at the August 2007 examination.  Abnormal gait and posture, specifically favoring the right leg, was found.  So were tenderness and guarding of movement.  The Veteran's right hip flexion initially was to 60 degrees, whereas his extension, adduction, and internal rotation were to 20 degrees each.  His abduction was to 30 degrees and external rotation was to 40 degrees.  There was pain at each endpoint.

After repetition, the Veteran's motion in each direction was reduced by five degrees.  Pain was the major reason for this, though fatigue, weakness, lack of endurance, and incoordination also were found.  An August 2007 VA treatment record reveals that he reported having right hip flexion only to 30 degrees with minimal adduction and very limited extension, but his gait was normal.  A November 2008 VA treatment record mentions that he was given an injection for his pain.  At the June 2011 VA medical examination, he reported restricted movement and pain.  His posture and gait were normal.  No tenderness was found.  His right hip flexion initially and upon repetition was to 100 degrees with no pain, while his abduction was to 35 degrees with no pain.  He was able to cross his right leg over his left leg.  His overall loss of function was deemed minimal.  
A September 2011 VA treatment record sets forth that the Veteran's right hip range of motion was full with no problems due to pain.  At the August 2014 VA medical examination, he again reported restricted movement in addition to pain.  His initial right hip flexion was to 125 degrees or greater and his extension to greater than 5 degrees with no pain.  His adduction, abduction, internal rotation, and external rotation were to 25 degrees, 45 degrees, 40 degrees, and 60 degrees without pain respectively.  Upon repetition, the only change was extension of zero degrees.  All indications, however, are that this is erroneous (the wrong circle was marked).  It indeed was noted that there was no additional limitation in range of motion.  Functional loss or impairment from excess fatigability, disturbance of locomotion, and interference with sitting, standing, and/or weightbearing finally was found.  Per a September 2014 VA treatment record, the Veteran's gait was normal.

Before continuing further, three points must be addressed.  First, the August 2007 VA treatment record is not persuasive.  It does not contain any measurements of the Veteran's right hip extension, flexion, or adduction.  Though he reported very limited extension and minimal adduction, he did not report an estimated measurement for either.  No conclusions can be drawn from his report, in other words.  The Veteran did report an estimated measurement of his right hip flexion.  Yet this estimate of to only 30 degrees is much lower than his right hip flexion as measured to 60 degrees initially and 55 degrees upon repetition at the contemporaneous August 2007 VA medical examination.  The Veteran's report containing his estimate measurement, though competent and credible, is outweighed by these examination findings.  He does not possess the medical background necessary to determine the degree of impairment present whereas the physician who conducted the examination does.  In doing so, this physician considered his similar report of being unable to move well.

The Veteran second reported in July 2013 that the June 2011 VA medical examination was inadequate.  He stated that the examiner barely spoke English, had difficulty typing, and continued to pull on his right hip to such an extent after he voiced experiencing pain that he could barely walk for three days thereafter.  Difficulty typing, though frustrating, does not impact the adequacy of the examination.  The Veteran is at fault for any information not reported by him due to this frustration.  There is, in any event, no indication of a lack of important information.  It follows that whatever language barrier there was did not have a significant impact.  Finally, it is notable that the Veteran's statement about his examination was made over two years after it was conducted.  The range of motion found at this examination was worse than that found at the August 2014 examination but better than that found at the August 2007 examination.

The June 2011 VA medical examination range of motion findings, in sum, are persuasive because they align with the findings from the other examinations in depicting a continual improvement in the Veteran's right femur disability.  His statement thus is outweighed to the extent it is an argument that these findings should not be used for rating purposes.  Third, the Joint Motion determined that the reasons and basis for the Board's April 2012 decision denying a rating in excess of 10 percent insufficient in two regards.  One (the other is discussed below) was functional loss or impairment.  The Board's finding that the Veteran's 10 percent rating contemplated his functional loss or impairment was deemed conclusory.  In issuing this decision, the Board was directed to adequately address functional loss or impairment.  Below is an endeavor to do so.

Taking all of the aforementioned into account, the Veteran's measured right hip extension at worst was to 15 degrees in August 2007 and at best was normal in September 2011.  It further was at least greater than to 5 degrees in August 2014.  The Veteran's measured right hip flexion at worst was 55 degrees in August 2007 and at best was normal in September 2011 and August 2014.  His measured right hip abduction at worst was to 25 degrees in August 2007 and at best was normal in September 2011 and August 2014.  His measured right hip adduction at worst was to 15 degrees in August 2007 and at best was normal in September 2011.  It further was not so limited that he could not cross his legs in June 2011 and August 2014.  The Veteran's measured right hip internal rotation at worst was to 15 degrees in August 2007 and at best was normal in September 2011.  His measured right hip external rotation at worst was to 35 degrees in August 2007 and at best was normal in September 2011.  Rotation further was not so limited that he could not toe-out more than 15 degrees in August 2014.  

These worst and best measurements include those taken initially and, when measured, upon repetition.  Noncompensable ratings therefore are warranted under Diagnostic Codes 5251, 5252, and 5253.  To the extent the Veteran experiences pain during his right hip range of motion, noncompensable ratings still are warranted under these Diagnostic Codes.  Painful motion indeed does not by itself constitute limited motion.  Mitchell, 25 Vet. App. at 32.  The pain must prevent some portion of the normal range of motion in order for there to be limited motion.  Id.  It follows that other factors, such as popping, weakness, stiffness, lack of endurance, fatigability or excess fatigability, incoordination, disturbance of locomotion, and interference with sitting, standing, and/or weightbearing must as well.  No factor is significant enough to limit his right hip flexion to 45 degrees or less, the criterion for even the lowest compensable rating of 10 percent.  None is significant enough to limit his right hip extension to five degrees, abduction to 10 degrees, adduction such that he is unable to cross his legs, or rotation such that he cannot toe-out more than 15 degrees, the criteria for a 10 or 20 percent rating.

Finally, noncompensable ratings are warranted under Diagnostic Codes 5251, 5252, and 5253 for flare-ups.  There is no indication that any right hip range of motion measurements were taken during a flare-up.  They were not referenced at the August 2007 VA medical examination.  The Veteran reported being unable to function though not being incapacitated when his pain occurs.  Yet he reported that it occurs constantly.  Periodic worsening of his pain was not reported, in other words.  Even if such periods had been reported, range of motion measurements were not estimated during them.  To find that the Veteran's extension, flexion, adduction, or rotation was limited to the degree required for a 10 percent rating or that his abduction is limited to the degree required for a 20 percent rating thus would be impermissible pure speculation.  38 C.F.R. § 3.102.  At the June 2011 examination, he denied flare-ups.  He reported pain flare-ups which make it hard to walk and get around, navigate stairs, and climb ladders as well as have caused him to fall at the August 2014 examination.  The examiner determined that no factors, to include pain, additionally limit the right hip during flare-ups, however.  

The Board lastly finds that a rating in excess of 10 percent is warranted for the Veteran's service-connected right femur disability for the period through June 28, 2011, under Diagnostic Code 5255.  A rating of 20 percent, but no higher, indeed is assigned.  For the period beginning June 29, 2011, a rating in excess of 10 percent is not warranted under Diagnostic Code 5255.  VA treatment records and the August 2007 and June 2011 VA medical examinations are silent with respect to right femur malunion, fracture of the surgical neck with false joint, or fracture of the shaft or anatomical neck with nonunion.  Detection, and mention of, these conditions would be expected if they existed.  Buczynski, 24 Vet. App. at 221.  They specifically were not found at the August 2014 examination.  Nevertheless, it is reiterated that residuals of a right femur stress fracture is the disability for which the Veteran actually is service-connected.  

Further, it is reiterated that every case is not expected to show all the criteria for a given rating especially when these criteria are robust.  38 C.F.R. § 4.21.  Continued use of Diagnostic Code 5255, in sum, is appropriate notwithstanding that there is no malunion or other condition listed in the criteria thereunder.  Since the Veteran is service-connected for a right knee disability, consideration of it again here would be impermissible pyramiding.  38 C.F.R. § 4.14.  His right hip disability prior to the June 2011 VA medical examination, which more specifically took place on June 29, 2011, manifested a significantly limited range of motion in all directions due to pain and a host of other factors.  Most notably, flexion was reduced by up to 70 degrees (normal 125 degrees minus 55 degrees).  Abduction was limited by up to 20 degrees (normal 45 degrees minus 15 degrees).  The Veteran also had guarding of movement and tenderness.

He additionally experienced abnormal gait and posture.  Notably, however, this abnormality was not always present.  The Veteran's gait indeed was normal on one occasion.  This was after he was given a cane for limping.  His denial of incapacitation finally is notable once again.  Based on all of the aforementioned, a moderate right hip disability is shown but a marked right hip disability is not shown for the period through June 28, 2011.  For the period beginning with the June 29, 2011, VA medical examination, neither a moderate nor a marked right hip disability is shown.  It has manifested normal to only minimally limited range of motion in all directions due to pain and other factors.  Flexion, for example, at worst has been reduced by up to 25 degrees (normal 125 minus 100 at the aforementioned examination) and abduction by 10 degrees (normal 45 minus 35 at this examination).  The Veteran has reported difficulty lifting and staying in one position for long.  Yet his gait and posture always have been normal.  He has had no tenderness, and his loss of function has been deemed minimal.

In conclusion, a higher rating of 20 percent is warranted for the Veteran's service-connected right femur disability for the period through June 28, 2011.  A rating greater than 10 percent is not warranted for this disability for the period beginning June 29, 2011.  No separate rating is warranted for either period.  These findings were made based on the preponderance of the evidence.  There is no reasonable doubt to resolve in the Veteran's favor, in other words.  Consideration has been given by the Board to the assignment of a staged rating in making each of the aforementioned findings.  A staged rating in warranted because separate findings were made with respect to the period through June 28, 2011, and the period beginning June 29, 2011.  It does not constitute a reduction, even though the initial period is rated higher than the subsequent period, because a rating of less than 10 percent is not assigned for either period.  Singleton v. Shinseki, 23 Vet. App. 376 (2010); Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

c.  GAD/Major Depression

38 C.F.R. § 4.130 addresses mental disabilities.  The service-connected GAD/major depression has been rated pursuant to Diagnostic Code 9400 thereunder.  Diagnostic Code 9400 is for generalized anxiety disorder.  It and all other mental disorders other than eating disorders are rated using the General Rating Formula for Mental Disorders (General Rating Formula).  A 50 percent rating is assigned thereunder for occupational and social impairment with reduced reliability and productivity.  Symptoms include flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  
A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking, or mood.  Symptoms include suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment.  Symptoms include gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of closes relatives, own occupation, or own name.

The symptoms in the General Rating Formula are not an exhaustive list, but rather are examples of the type and degree of symptoms that justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not required that all, most, or even some of the listed symptoms be present in order to assign a particular rating.  Id.; 38 C.F.R. § 4.21.  Instead, all manifested symptoms attributable to the service-connected psychiatric disorder must be considered.  38 C.F.R. § 4.126.  If these manifested symptoms, whether listed or not listed but of similar severity, frequency, and duration to those listed, are productive of the occupational and social impairment specified, then the corresponding rating is to be assigned.  Mauerhan, 16 Vet. App. at 436; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

The Global Assessment of Functioning scale is a scale of functioning on a hypothetical continuum of mental health.  Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores ranging from 61 to 70 are indicative of mild symptoms (depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (occasional truancy or theft in the household) notwithstanding generally functioning pretty well and having some meaningful relationships.  Scores from 51 to 60 are indicative of moderate symptoms (flat affect, circumstantial speech, occasional panic attacks) or moderate impairment in social, occupational, or school functioning (few friends, conflicts with peers or coworkers).  Scores ranging from 41 to 50 are indicative of serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).

GAF scores ranging from 31 to 40 are indicative of impairment in reality testing or communication (speech at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking or mood (avoidance of friends, neglect of family, inability to work).  Scores ranging from 21 to 30 are indicative of delusions or hallucinations considerably influencing behavior, serious impairment in communication or judgment (sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (stays in bed all day, no job, home, or friends).  Whether by GAF score or otherwise, the level of impairment found by an examiner is to be considered but is not dispositive.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  

Given the evidence, the Board finds that a rating in excess of 50 percent for service-connected GAD/major depression is not warranted for the period through January 31, 2014.  A 50 percent rating indeed is continued as more nearly approximated.  The Veteran is recognized as having had occupational and social impairment with reduced reliability and productivity due to his symptoms during this period, in other words.  Yet they did not cause such impairment with deficiencies in most areas, the criteria for even the next higher rating of 70 percent.  For the period beginning February 1, 2014, the Board also finds that a rating of 70 percent, but no higher, is warranted because it is more nearly approximated.  The Veteran accordingly is recognized as having occupational and social impairment with deficiencies in most areas due to his symptoms during this period.  They do not cause total occupational and social impairment, the criteria for the only higher and maximum rating of 100 percent, however.
VA treatment records as well as the VA medical examinations dated in July 2011 and June 2014 contain the Veteran's reports of his symptoms.  They include symptoms listed in the General Rating Formula and symptoms not listed in the General Rating Formula.  It is reiterated that all are of import for rating purposes.  Specifically, the Veteran has reported sleep problems, changes in appetite, daytime fatigue, low energy, loss of interest or motivation, forgetfulness, and problems with focus, concentration, and memory.  He additionally has reported depression, crying, anhedonia, pessimism, fearing the worst will happen or fearing a loss of control, guilt, self-dislike and self-criticalness, an inability to relax, being stressed or worried, nervousness, indecisiveness, anxiety, panic attack indicators, irritability, angering easily, and getting upset when things are not in order in his house (classified by him as obsessive compulsive disorder).  He finally has reported social anxiety and withdrawal, a dislike of crowds and being around others, startling easily, and suicidal ideation.

With respect to the severity, frequency, and duration of the Veteran's symptoms, he has reported fluctuating levels of energy, fatigue, depression, and anxiety.  His irritability was noted to be situational/reactive in an August 2008 VA treatment record.  Yet it as well as his loss of interest or motivation, anhedonia, pessimism, guilt, inability to relax, and nervousness were reportedly severe at the July 2011 VA medical examination.  His concentration problems, self-dislike, and self-criticalness were reportedly moderate, as was his fear that the worst will happen or fear of a loss of control.  Finally, his changes in appetite, crying, indecisiveness, and suicidal ideation were reportedly mild.  The Veteran's suicidal ideation repeatedly has been described as chronic and fleeting.  He has had no intent or plan other than two episodes of cutting four months prior, or in approximately February 2014, reported at the June 2014 examination.  Ongoing panic attack indicators were reported in a February 2008 record, but they were limited to social situations at the July 2011 examination and were only occasional per the June 2014 examination.  

Findings made in the VA treatment records and both VA medical examinations generally correlate with the Veteran's reported symptoms.  He always has been oriented.  He has been described as polite, cooperative, attentive, friendly, talkative, and restless.  His eye contact has been good, and he has manifested no speech problems.  He has dressed appropriately.  His grooming and hygiene typically has been good, appropriate, or within normal limits, though he was somewhat unkempt with only fair hygiene according to a September 2014 record.  The Veteran's mood has ranged from mildly dysthymic or depressed to anxious.  His affect has been mildly depressed, anxious, dysphoric, blunted, and constricted.  No problems with his thought processes or content, other than suicidal ideation, have been noted.  This includes delusions.  His attention and concentration have been adequate, while his memory problems have been mild.  The Veteran has had fair impulse control.  His insight and judgment have been intact, fair, and good.  He also has understood that he has a problem and the outcome of his behavior.  Finally, he has not had hallucinations or inappropriate behavior.

Notwithstanding the aforementioned, the Veteran's occupational impairment has been only somewhat significant.  Discussed above is that he failed out of school in the spring of 2006.  Yet all indications are that he resumed his schooling later on.  A May 2008 VA treatment record mentions that he worked part-time as a student technician in the computing center for a portion of the spring semester in 2007.  He thereafter secured full-time employment as a network or cable installer/information technician in approximately May 2009.  An August 2009 record reflects that he loved it.  He denied any disciplinary problems in this position at the July 2011 VA medical examination.  It indeed was determined that there was only a limited impact on his occupational functioning.  The Veteran reported missing time from work, but only due to physical pain.  He made similar reports, specifically taking medical leave, in 2014 records.  Despite his concerns about his job performance which began as early as a July 2013 statement and a finding at the June 2014 examination that he has difficulty adapting to stressful circumstances to include those as work, he was still employed in the aforementioned position as of a March 2015 record.  

The Veteran's social impairment in light of the aforementioned has been more significant than his occupational impairment.  Reiterated from the discussion above is that the Veteran's marital and family problems existed prior to the period on appeal.  That he is divorced, therefore, is of marginal use for rating purposes.  His ex-wife originally was awarded custody of his daughter, but an August 2008 VA treatment record reveals that he had gained temporary custody.  It appears that he retained custody permanently thereafter, though it is unclear when.  He reported living alone at the July 2011 VA medical examination, but a September 2014 record reveals that he was raising his daughter by himself.  His belief that he is all she has indeed was reported as a primary reason he could not commit suicide.  At the July 2011 examination, the Veteran reported a good relationship with his father, a less close relationship with his mother, and having three close friends one of whom he had regular contact with at work.  Difficulty in establishing and maintaining effective work and social relationships was found at the June 2014 examination.  

Finally, the Veteran reported good relationships with family members, that his mother helped out with his daughter, having a close buddy, and that and friends helped out with his yard work in the September 2014 VA treatment record.  His tendency to isolate was chronic, however.  The only hobbies he reported in this record and otherwise were playing guitar and reading.  In sum, the Veteran has had a persistent deficiency with respect to his mood.  He also has had a persistent deficiency with respect to his thinking in the form of suicidal ideation, though it was of limited impact until he acted upon it during the period beginning February 1, 2014.  He has not had any deficiency with respect to his judgment and minimal, if any, deficiency with respect to family relations in particular as opposed to relations with others in general.  His somewhat less close relationship with his mother over his father is the only noteworthy point in this regard.  The Veteran had only a temporary deficiency with respect to school but none with respect to work, despite his concerns, during the period through January 31, 2014.  For the period beginning February 1, 2014, he has had a work deficiency in the form of difficulty adapting to stressful circumstances.  School is irrelevant during this period.  

Occupational and social impairment with deficiencies in most areas accordingly is not found for the period through January 31, 2014, but it is found for the period beginning February 1, 2014.  During this latter period, total occupational and social impairment cannot be found.  The Veteran indeed has been maintained full-time employment, and he has not been completely unable to interact with others.  This includes family, a friend who is a coworker, and others such as the examiner who conducted the June 2014 VA medical examination.  Each of the aforementioned findings correspond reasonably well with the GAF scores that have been assigned.  These include scores ranging from 62 to 65 in VA treatment records dated from February 2007 to August 2009, a score of 51 at the July 2011 VA medical examination, and a score of 40 at the June 2014 examination.  They convey that the Veteran's service-connected GAD/major depression has gotten worse over time.  In other words, they support assigning a higher rating only for the latter of the aforementioned periods.  

Indeed, the GAF scores signify mild to moderate symptoms resulting in minimal to moderate impairment in occupational and social functioning during the period through January 31, 2014.  Lower GAF scores signifying more severe symptoms and impairment could have been but were not assigned.  The July 2011 VA examiner opined that the Veteran had occupational and social impairment with only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  This is the standard for a 30 percent rating.  The opinion, just like GAF scores, is not dispositive.  Unlike these scores, it does not correspond reasonably well with the aforementioned findings.  It therefore is not as persuasive as the scores and the findings.

The GAF score for the period beginning February 1, 2014, signifies severe symptoms resulting in major impairment in occupational and social functioning.  Once again, a lower GAF score signifying more severe symptoms and impairment could have been but was not assigned.  The April 2015 SSOC, as pointed out by the Veteran's representative, indicates that the examiner who conducted the June 2014 examination opined that he has occupational and social impairment with deficiencies in most areas.  This is incorrect.  The examiner instead opined that the Veteran has occupational and social impairment with reduced reliability and productivity.  This is the standard for a 50 percent rating, as opposed to a 70 percent rating.  That the opinion, just like the GAF score, is not dispositive is reiterated and does not correspond reasonably well with the aforementioned findings as does the GAF score.  The opinion is not as persuasive as the score and findings, like above.

In finding that a rating in excess of 50 percent is not warranted for the period through January 31, 2014, the Board acknowledges the Joint Motion.  This motion determined that the reasons and basis for the Board's April 2012 decision that a rating of 70 percent was not more nearly approximated was insufficient.  Specifically, it indicated that the Veteran's symptoms such as family problems, social isolation, and suicidal ideation as noted at the July 2011 VA medical examination were not adequately addressed.  In issuing this decision, the Board was directed to adequately address all his symptoms and GAF scores.  The Board has endeavored to do so in this decision.  Family problems, other than the Veteran having a less close relationship with his mother than his father, were not noted at the aforementioned examination.  Social ideation and passive suicidal ideation were noted, but neither led to deficiencies in most areas.  It is reiterated that while suicidal ideation is listed in the General Rating Formula for a 70 percent rating, the list serves only as an example of a symptom that might lead to such deficiencies.  What is of primary import is that it did not do so here.

A higher rating, in sum, is not warranted for the Veteran's service-connected GAD/major depression for the period through January 31, 2014.  A higher rating of 70 percent is warranted for the period beginning February 1, 2014, however.  These findings were not made based on the preponderance of the evidence.  Reasonable doubt exists about which rating is more nearly approximated concerning both periods, but it has been resolved in the Veteran's favor.  Consideration has been given by the Board to the assignment of a staged rating in making each of the aforementioned findings.  A staged rating is warranted because separate findings were made with respect to the period through January 31, 2014, and the period beginning February 1, 2014.  

2.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, a rating may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  There are three steps to determining whether such a rating is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined that the service-connected disability picture is so unusual or exceptional that the schedular rating criteria are inadequate.  Id.  This includes the impact of each such disability as well as the combined impact of them all.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It second must be determined whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111.  Third, referral must be made for extraschedular rating consideration.  Id.

Neither the Veteran's service-connected right knee disability, service-connected right femur disability, nor his service-connected GAD/major depression is unusual or exceptional.  These disabilities combined also are not unusual or exceptional.  Each is reasonably described by the schedular rating criteria set forth above.  These criteria reasonably also describe them in combination.  In assigning ratings based on these criteria, all of the Veteran's right knee, right femur, and mental symptoms were considered.  Differentiating symptoms attributed to a nonservice-connected disability and those attributed to a service-connected disability indeed must be based on medical evidence.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  None exists here.

Specifically, the ratings assigned based on the schedular rating criteria accounted for the Veteran's right knee and right thigh range of motion.  This included factoring in a wide variety of ways his symptoms, such as pain, stiffness, weakness, popping, grinding, lack of endurance, fatigability and excess fatigability, disturbance of locomotion, and interference with sitting, standing, and/or weightbearing, limited this range.  His right knee locking, catching, stumbling, and perception of instability also has been taken into account.  The same is true of his guarding of movement, tenderness, and abnormal gait and posture attributable to his right femur.  The ratings assigned based on the criteria finally accounted for the occupational and social impairment due to the Veteran's mental symptoms.  They are too numerous to recount here but chiefly include disturbances of motivation, disturbances of mood whether depression or otherwise, memory problems, anxiety, social isolation, and suicidal ideation.

That some of the Veteran's symptoms are not set forth in the schedular rating criteria does not automatically render them inadequate.  As a result of his right knee and right femur symptoms, he cannot move or get around well.  Stumbling, falling, limping, some use of a cane, and difficulty lifting, staying in one place for long, navigating stairs, as well as climbing ladders indeed were discussed above.  An individual suffering from knee and femur disabilities of the same leg that are of similar severity as the Veteran's very likely would experience the same or similar problems with moving and getting around.  As a result of the Veteran's mental symptoms, he has reservations about his ability to maintain his full-time job and does not have relationships with many people other than immediate family.  This is typical, not unusual or exceptional, of an individual with a mental disability of similar severity as the Veteran's.

Because the schedular rating criteria are adequate in that they contemplate the Veteran's symptoms, referral for consideration of the assignment of an extraschedular rating is not warranted-including for any one of his service-connected disabilities individually or for these disabilities in combination.  Discussion of whether there are related factors such as marked interference with employment or frequent periods of hospitalization is unnecessary in light of the aforementioned finding.  The Board acknowledges the determination in the Joint Motion that the reasons and basis for the Board's April 2012 decision was insufficient with respect to marked interference with employment.  It indicated that his reports of absenteeism due to his service-connected right femur disability made at the June 2011 VA medical examination were not adequately addressed.  

In issuing this decision, the Board was directed to adequately address these reports if it advanced to the second step in determining whether an extraschedular rating is warranted.  Another way to state the aforementioned finding is that the Board is not advancing to this second step because the first step has not been met.  Addressing the Veteran's reported absenteeism from work, regardless of the finding made in this regard, thus would not change the outcome here.  It follows that making such a finding burdens the Board, which has limited resources, without possibility of benefitting him.  The Board declines to put itself in this position.  As such, no finding is made.  Emphasis is placed, however, on the Veteran's receipt of a 20 percent rating for his right knee, a 20 percent followed by a 10 percent rating for his right femur, and a 50 percent followed by a 70 percent rating for his GAD/major depression as a result of this decision.  This is considered adequate to compensate for considerable employment impairment.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
ORDER

Service connection for hypertension is granted.

An effective date earlier than June 22, 2007, for a grant of a 50 percent rating for service-connected GAD/major depression is denied.

An initial rating of 20 percent for a service-connected right knee disability is granted (changing the Diagnostic Code from 5260 to 5258), subject to the law governing the payment of monetary benefits.

A rating of 20 percent for a service-connected right femur disability is granted for the period through June 28, 2011, subject to the law governing the payment of monetary benefits.  A rating in excess of 10 percent is denied for the period beginning June 29, 2011.

A rating in excess of 50 percent for service-connected GAD/major depression is denied for the period through January 31, 2014.  A rating of 70 percent is granted for the period beginning February 1, 2014, subject to the law governing the payment of monetary benefits.

REMAND

Although the delay entailed by another remand is regrettable, a Board decision concerning the Veteran's entitlement to service connection for a back disability and for headaches and to a TDIU through May 2009 at this time would be premature.  Undertaking additional development prior to such a decision is the only way to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  That VA has a duty to assist him in substantiating his claim indeed is reiterated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board currently does not have jurisdiction to make a decision regarding the Veteran's entitlement to an earlier effective date for the grant of service connection for a right knee disability because the issue is not on appeal.  However, additional development is required to ensure that proper procedure is followed.
I.  Back Disability and Headaches

If VA provides a medical examination or opinion for a service connection issue, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr, 21 Vet. App. at 303.  A VA medical examination or opinion is adequate when it allows the Board to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history and sufficiently describe the disability present.  Stefl, 21 Vet. App. at 120; Ardison, 6 Vet. App. at 405.  VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by a clearly and fully articulated rationale.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 120; Reonal, 5 Vet. App. at 458.

The Veteran underwent VA medical examinations complete with VA medical opinions for his back and for headaches in August 2014.  They unfortunately are inadequate.  There indeed has not been even the required substantial compliance with the Board's December 2013 remand directives, which were crafted to ensure adequacy, concerning them.  Dyment, 13 Vet. App. at 141, aff'd, Dyment, 287 F.3d at 1377; Stegall, 11 Vet. App. at 268.  With respect to the Veteran's back, his entire history was not taken into account.  The disability present also was not described sufficiently.  X-rays were normal, so resolved lumbar strain and lumbar spasms were the only diagnoses made.  Yet degenerative changes were shown in an October 2007 VA MRI scan.  Degenerative disc disease accordingly was diagnosed at the June 2011 VA medical examination.  No explanation was provided for this significant discrepancy between then and now.  It was not even mentioned.

In addition to X-rays being normal and the Veteran's lumbar strain having resolved, it simply was noted that his lumbar spasms were of unknown etiology.  Essentially no rationale was supplied, in other words.  Reliance on an inaccurate factual premise of no additional disability further may exist given the above.  

With respect to the Veteran's headaches, all applicable theories of entitlement were not addressed.  No opinion was rendered regarding them and his service-connected GAD/major depression.  Essentially no rationale was supplied for the opinion that they are not related to his service and were not caused or aggravated by his service-connected right femur disability.  It indeed simply was noted that there is no known association between headaches and a right femur disability.  For each of the aforementioned reasons, arrangements must be made for the Veteran to undergo another VA medical examination complete with VA medical opinion.  

II.  Right Knee Disability

An appeal begins with a notice of disagreement (NOD), a written communication expressing dissatisfaction with and a desire to contest a determination.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.201; Anderson v. Principi, 18 Vet. App. 371 (2004).  A NOD must be filed within one year from the date notice of the determination was mailed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  Upon the filing of a timely NOD, a SOC shall be issued.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.29.  The Board shall remand for issuance of a SOC if one has not been issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Indeed, a SOC is required because filing a timely substantive appeal (9 form) in response thereto perfects the appeal.  38 U.S.C.A. §§ 7105(a, (d)(3)); 38 C.F.R. §§ 20.200, 20.202.

The April 2013 rating decision granted service connection and an initial noncompensable rating for a right knee disability.  The October 2013 rating decision that increased this initial rating to 10 percent assigned an effective date of June 21, 2012.  The representative first timely submitted a NOD with respect to the initial rating.  Yet, his representative clearly conveyed in December 2013, in a document with NOD in the title, that the effective date also was being contested as unsatisfactory.  It also is timely.  There is no indication that the RO has issued an SOC yet addressing this earlier effective date claim.  This must be done.

III.  TDIU

Issues are inextricably intertwined when a determination on one issue could have a significant impact on the outcome of another issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The appropriate remedy is to defer adjudication of the impacted issue until the issue that may cause the impact has been adjudicated.  Id.  Determining whether a TDIU is warranted is based partially on whether the Veteran has a service-connected disability rated at 60 percent or more or service-connected disabilities rated at 70 percent or more with one rated at least 40 percent.  38 C.F.R. § 4.16(a).  As such, the Board found in its December 2013 remand that a decision regarding the Veteran's entitlement to a TDIU cannot be fully informed until after a decision regarding his entitlement to service connection and higher ratings.  Not all of these issues were resolved herein.  They must be resolved with resolution of a TDIU deferred until this occurs.

Given the above, a REMAND is directed for the following:

1.  Arrange for the Veteran to undergo an appropriate VA medical examination regarding a back disability and headaches.  The examiner shall not be the same examiner who conducted the August 2014 VA medical examinations.  The examiner who conducts the VA examination pursuant to this current Remand shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his relevant symptoms as well as their impact on his activities of daily living and employment.  All tests and studies deemed necessary next shall be performed, the results of which shall be included in the report.  

The examiner then shall diagnose any disabilities present in the report.  Next, the examiner shall render an opinion in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that each back disability diagnosed is related in any manner to the Veteran's service, manifested within his first post-service year, was caused by his service-connected right femur disability or GAD/major depression, or has been aggravated (permanently worsened beyond the natural progression) by his service-connected right femur disability or GAD/major depression.  

The examiner also shall render an opinion in the report as to whether it is at least as likely as not that each headaches disability diagnosed is related in any manner to the Veteran's service, was caused by his service-connected right femur disability or GAD/major depression, or has been aggravated by his service-connected right femur disability or GAD/major depression.  If any aggravation is found, a final opinion is needed as to the level of disability prior to the aggravation and the current level of disability.

A clear and complete rationale (explanation) shall be provided by the examiner in the report if a diagnosis involving degeneration is not diagnosed with respect to the Veteran's back.  A clear and complete rationale also shall be provided by the examiner in the report for each opinion rendered.  A clear and full rationale means a thorough explanation which can be understood by the Board.  Medical principles thus shall be discussed as they relate to the medical and lay (non-medical) evidence.  

Continuity of symptoms, as opposed to treatment, specifically shall be taken into account particular with respect to the Veteran's back.  The duration of his strenuous post-service occupation and whether or not any post-service trauma or injuries are established in relation to his back also specifically shall be taken into account.  If an opinion cannot be reached without speculation, the examiner still must provide a clear and complete rationale.  A copy of, or at least a citation to, any medical literature referenced in the report finally shall be provided by the examiner.  

2.  Next, readjudicate the Veteran's entitlement to service connection for a back disability and for headaches (as are listed on the title page of this decision/remand)-as well as the issue of entitlement to a TDIU through May 2009.  Issue a rating decision for any favorable determination made.  For any unfavorable determination made, issue a supplemental statement of the case (SSOC).  Place a copy of the rating decision and/or SSOC in the claims file, and provide a copy to the Veteran and his representative.  Allow them the requisite time period to respond to an SSOC before processing for return to the Board.

3.  Issue an SOC concerning the issue of entitlement to an effective date earlier than June 21, 2012, for the grant of service connection for a right knee disability.  Provide a copy of the SOC, along with a notice letter of how to continue the appeals process, to the Veteran and his representative.  Place a copy of both in claims file.  Return to the Board only if the appeal is timely perfected.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a VA medical examination, for example, may impact the determination made.  38 C.F.R. § 3.655.  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to the issues remanded herein.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  They must be afforded prompt treatment.  Indeed, all remands by the Board or the Court must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


